Citation Nr: 9917670	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1994 to May 1997.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The evidence indicates that the veteran served on active duty 
including service in the Gulf War theater of operations from 
December 1990 to April 1991.  The evidence further indicates 
that the veteran died on November [redacted], 1995.  The 
appellant is the surviving child of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 letter rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The criteria for the assignment of commencing dates for 
awards of Dependents' Educational Assistance benefits were 
amended during the pendency of the appellant's appeal, 
effective June 3, 1999.  See 64 Fed. Reg. 23769-23773 (May 4, 
1999).  Those rating criteria are substantially different 
from the previous criteria as regards this appellants claim.  
In order to avoid any potential prejudice to the appellant, 
the Board feels that the appellant's claim should be 
reevaluated pursuant to the new criteria for the assignment 
of commencing dates of awards of Dependents' Educational 
Assistance benefits, and if the evaluation remains averse, 
she should be informed of the change in the regulations.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal and apply the amended provisions 
of 38 C.F.R. § 21.4131, relating to the 
assignment of commencing dates for awards 
of Dependents' Educational Assistance 
benefits.

2.  If the decision remains adverse to 
the appellant, she should be furnished a 
supplemental statement of the case, which 
informs her of the amended provisions of 
38 C.F.R. § 21.4131 and other pertinent 
regulatory changes, and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon her claim.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


